The complainant in the circuit court, appellee here, owns the N. 1/2 of the S.E. 1/4, and the S.W. 1/4 of the S.E. 1/4 of section 26, township 8, range 9 east, situated in the county of Cherokee.
The defendant, appellant here, owns the E. 1/2 of the S.W. 1/4 and the S. 1/2 of the N.E. 1/4 and the S.E. 1/4 of the N.W. 1/4 of the same section, township, and range.
The bill, in substance, alleges that there is a dispute between the parties as to the physical location of the boundary lines between the lands owned by the respective parties, and the major purpose of the bill is to have the physical location of said lines established and marked off, so as to put at rest the controversy between the parties. To this end it has equity, and the general demurrer challenging its equity was properly overruled. Code of 1923, § 6465; Yauger v. Taylor, 218 Ala. 235,118 So. 271; Smith et al. v. Cook, 220 Ala. 338,124 So. 898.
Nor was the bill subject to objection that it was multifarious. Code 1923, § 6526.
We deem it unnecessary to treat the question of the sufficiency of the bill to justify the awarding of damages resulting from trespass, alleged to have been committed, and the cutting of timber by the defendant, as no such relief was awarded by the final decree, and, if error was committed in this respect, it was without injury.
The judgment here is that the evidence warranted the circuit court in granting to complainant relief, and that a further statement in respect thereto would serve no good purpose.
The decree of the circuit court is due to be affirmed, and it is so ordered.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur. *Page 252